Title: [February 1788]
From: Adams, John Quincy
To: 



      Friday February 1st. 1788.
      
      
       Pass’d a great part of the fore noon at Mr. Thaxter’s. He is now quite in the family way: he dined with us at Mr. Shaw’s; as did Leonard White and Sam Walker. In the afternoon we rode in a couple of sleighs about 6 miles down upon the river, and return’d just after dark. The party was agreeable; but Walker was an object of great pity. He has ruined his reputation irrevocably; the fairest Life henceforward, could only heal the wound; but the treacherous scar, must forever proclaim in indelible characters, that he once fell. Nor can his dearest friends help acknowledging to themselves, that this is viewing the prospect in its fairest light. To consider the appearances such as they must present themselves to the imagination of one disposed to see objects in their most unfavorable colours, must be shocking to the feelings of every one who was once his friend. He appears to be in a perpetual state of humiliation: he can enter into no satisfaction express’d by the company in which he appears. He can enjoy no amusement, and must feel a conscious inferiority to every one with whom he associates. Yet if he can be recovered at all it must be by softening measures. And those persons who wonder why people keep company with him, and wish rather to insult him, in his distress, are in my opinion to be esteemed but little better than himself. The disposition in human nature, to sink a man that has fallen, still lower than he is, would afford one of the richest themes for a misanthropist.
      
      

      2d.
      
      
       I dined with Walker at Mr. Thaxter’s. My brother’s both dined at Mr. White’s. In the afternoon, we rode again in sleighs upon the river as far as we went yesterday. We had a number of songs, somewhat in the Collegiate stile; but in order to be exemplary return’d home quite early in the evening. Mr. Thaxter lives very agreeably, and has retracted his theory with respect to matrimony: and indeed I believe our sex are not less prone than the other to profess a System, which in fact, we wholly disbelieve.
       Mrs. Shaw shew me a letter which she has been writing to Walker; and I am in hopes it may have a good effect upon him. If he has any sensibility, or any principles remaining he must be affected by it.
       I had with Mr. Shaw some conversation upon the subject of the disorders which happened at College, in the course of the last quarter: his fears for my brothers are greater than mine: I am perswaded that Charles did not deserve the suspicions which were raised against him: and I have great hopes that his future conduct, will convince the governors of the University, that he was innocent.
      
      
       
        
   
   On 29 Nov., after Thanksgiving dinner, a number of students engaged in a disturbance in the college dining hall in which they broke windows and furniture. All students who could not prove that they had left the hall were charged for the damages. Several students, including CA, who served as waiters in the dining hall were especially singled out for not giving evidence against their fellow students concerning the disorder and were dismissed from their jobs (MH-Ar: Faculty Records, 5:278–279).


       
      
      

      3d.
      
      
       I attended meeting twice this day. Mr. Shaw as usual had company in the evening. I conversed with Madam. Charles and Tom went out in the evening.
      
      

      4th.
      
      
       This morning between seven and eight o’clock my brothers set out to return to Braintree and from thence to Cambridge, as the vacation closes next Wednesday. In the forenoon I went down to see Leonard White, who was not at home. I met him however in the street with Mr. McHard, to whose house we went and sat an hour. I dined at Mr. Shaw’s, and at about 4 was on my horse. I got home by dark: though the roads were much worse, than when we went to Haverhill. I found my old Lady, had some company, but they soon went away. I pass’d all the evening at home, quite in low spirits as indeed I have been for a week or ten days past. Not even dissipation has been able to support me. My nerves have got into a disagreeable trim, and I fear I shall be obliged to pay still less attention to books than I have of late. And if that be the case I am sure I must be very ignorant, when I leave the title of a student. It seems very unfortunate that there should be no medium that a man must be a fool or an invalid.
      
      

      5th.
      
      
       The weather this day has been extreme cold: I have not experienced the severity of the Season, so much since the winter I pass’d in Sweeden. I pass’d the evening with Townsend and Amory at Dr. Smith’s. The old man is very fond of telling long stories, and indeed it is quite necessary to attend to him. There are however two young ladies in the house, to whom we attend with much more pleasure. Miss Smith may be 20 years old; She is not handsome; but has a great degree of animation in her eye, and as the want of it appears conspicuous in every other feature the mixture of opposites has a singular effect upon her countenance. Her person is not elegant, nor is her taste in dress such as suits my mind: she has a satyrical turn, and is fond of being esteemed witty. So much I think I can judge from the short acquaintance I have with her. Perhaps at some future period I may be able to say more. Miss Putnam I will mention the next time I fall in company with her.
       We play’d at whist about a couple of hours; after which we sung; or attempted to sing; for of all the company Amory, was the only one that could sing so as to give any kind of entertainment.
      
      

      6th.
      
      
       The weather has moderated very considerably. In the evening, I walked with Thompson and Putnam, to Little’s where we past the evening till 9 o’clock: Quite agreeably without ceremony or restraint.
      
      

      7th.
      
      
       This day at about noon, the news arrived in this Town, that the federal Constitution, was yesterday, adopted and ratified by a majority of nineteen members in our State convention.
       In this town the Satisfaction is almost universal: for my own part, I have not been pleased with this System, and my acquaintance, have long-since branded me with the name of an antifederalist. But I am now converted, though not convinced. My feelings upon the occasion have not been passionate nor violent, and as upon the decision of this question I find myself on the weaker side, I think it my duty to submit without murmuring against what is not to be helped. In our Government, opposition to the acts of a majority of the people is rebellion to all intents and purposes; and I should view a man who would now endeavour to excite commotions against this plan, as no better than an insurgent who took arms last winter against the Courts of Justice.
       
       This afternoon I went in company with a number of young Ladies and gentlemen of this town, upon a sleighing party. We rode about 8 miles into Newbury, and by dark return’d to Sawyer’s tavern. After drinking tea, we went to dancing, and excepting supper, continued so till about mid-night. I danced with Miss Coats and Miss Smith; both of whom were very agreeable partners. At twelve we broke up, and return’d home. Thompson came and lodg’d with me. Mr. S. Cutler, came and sat about half an hour with me: he was exceedingly mortified at having overset his sleigh: some of the ladies were affronted, and some affrighted, so that in returning he had somewhat of an uncomfortable time, sweating between two fires. In the company was an Irish gentleman by the name of Hutchinson, a man of genuine wit and humour: and a person of much reading and information. He has a vessel here loading, and expects to sail for Ireland in a week or ten days.
      
      
       
        
   
   The ratification of the Constitution in Massachusetts was a crucial contest between federalist and antifederalist forces; “Had the Constitution lost in Massachusetts,” according to one historian, “it would never have been ratified.” With a few important exceptions, the battle was between the commercial interests along the coast and in towns bordering the Connecticut River that supported the Constitution, and the backcountry, Shaysite sympathizers who wished to defeat ratification. At the beginning of the convention, the antifederalists clearly held a majority of delegates, but eventually, enough were persuaded to vote for ratification or abstain from voting. In the contest federalists gained support by making effective use of their debating skills (their speeches were printed in newspapers throughout the state), using town meetings of ratification sympathizers to help persuade less committed antifederalist delegates, and allowing moderate antifederalists the opportunity to submit to the convention amendments in the form of nonbinding recommendations (Jackson Turner Main, The Antifederalists: Critics of the Constitution 1781–1788, Chapel Hill, 1961, p. 200–209).


       
      
      

      8th.
      
      
       This afternoon the delegates from Newbury, and from this town, returned home from Convention. A number of very respectable citizens, and a number, who were not very respectable, went out on horse-back to meet the members and escort them into Town; as they came along, the bells at the different churches were set to ringing, and this noisy expression of joy, was continued with some intermissions till 8 o’clock in the evening. The mob huzza’d and one would have thought that every man from the adoption of the Constitution had acquired, a sure expectancy of an independent fortune.
       I pass’d the evening at home in reading and writing.
      
       

      9th.
      
      
       Mr. Parsons gave me this morning a packet of Letters, which I have been expecting these five weeks. There was however but one short Letter from Europe.
       In the afternoon Amory went for Salem. I took a ride with Townsend, S. Cutler, J. Greenleaf, Prout, Thompson, and three or four Ladies in a sleigh: we rode out as far as Mr. Dalton’s farm: and after taking something of a circuitous rout, return’d and took tea at Sawyer’s. After passing an hour we all return’d to Town. I spent the evening at Mrs. Hooper’s. It was the first time I had been there since her misfortune. She bears it well, though frequent sighs rise deep from her breast. Mr. L. Jenkins was there; a good, honest, simple soul, without the least kind of harm in him. Miss Lucy Knight was there too. She has a very amiable countenance, a fine form and a benevolent disposition. Townsend says she has no sensibility, and I think her countenance wants some of that expression, which communicates the charm of sympathy to our souls. She may be possessed of many virtues, and if so will attract my esteem, and respect; but she is incapable of loving, and therefore could never be an object of love to me. A young fellow by the name of Rogers, for a year and a half paid the closest attention to her; and when it was daily expected that they would be published, he suddenly left her, and neglected her entirely; she wrote him a letter containing a dismission, and appears not to have had a disagreeable sensation upon the subject ever since. A disposition like this certainly smooths the path of life; but at the same time it certainly serves to make it narrow and contracted.
      
      
       
        
   
   These letters probably included William Cranch to JQA, 22–27 Jan.; John Murray Forbes to JQA, 19 Jan.; Nathaniel Freeman to JQA, 27 Jan.; and possibly AA to JQA, 12 Oct. 1787, the only extant letter from Europe at this time (all Adams Papers). Any others remain unidentified.


       
      
      

      10th.
      
      
       I went with Townsend in the forenoon to hear Parson Tucker; he gave us an excellent discourse from, Ecclesiastes VII. 17. Be not over much wicked. Neither be thou foolish. Why shouldest thou die before thy time? Without alluding to the late circumstance of Hooper’s death, it appeared plainly that the sermon was dictated by that occasion; and it was very well adapted; he particularly exhorted his hearers to avoid scenes of debauchery, of lewdness and intemperance, and with his usual liberality and ability, recommended the opposite virtues. I did not attend meeting in the afternoon; but wrote a little, and read a great deal as very frequently happens with me.
       Townsend past the evening and supp’d with me. I have done keeping late hours. I find they are wholly incompatible with my health. I have of late, several times, after setting up at writing till one or two o’clock in the morning, been utterly incapable of getting any sleep the whole night. My nerves have got into an unhappy tone, and I am obliged to desist from continued application. My spirits for sometime have been low, and I have felt an incapacity of enjoyment, but that is now wearing off, and I am in hopes, that before long I shall again be able to resume at least as much diligence as I have been used to.
      
      

      11th.
      
      
       We have had this day very little studying in the office. Mr. Parsons is so fond of telling of all the manoeuvres which they used in and out of convention, that he has given the same story to every body that came into the office through the course of the day. He mentions with great complaisance, the formidable opposition that was made, as it naturally enhances the merit of the victory. He speaks with pleasure of every little trifling intrigue, which served to baffle, the intentions of the antifederalists; though many of them to me exhibit a meanness which, I scarcely should expect a man would boast. Mr. Parsons makes of the science of politics the science of little, insignificant intrigue, and chicanery. These principles may possibly meet with success sometimes; but it is my opinion that fair, open and candid proceedings, add an influence, as well as a lustre to the most brilliant capacity.
       I called just before dark to see Mr. Hutchinson, but he was not at his lodgings: I then went home, took my flute, and went to see Putnam: with whom I play’d a number of tunes: Frank Bradbury was there. Between 9 and 10 we both came away. I got home with some difficulty, as the walking in the streets is excessively slippery.
      
      

      12th.
      
      
       In the beginning of the evening I called upon Mr. Hutchinson, and look’d over his music: he plays on the flute, and has a good collection of musical books: I found Townsend and Amory there. Between 7 and 8 I went to Mr. Bradbury’s where I found a number of the young gentlemen and Ladies dancing: I took a share in the diversion, which we continued till midnight, when I returned home. I danced with Miss Nancy Jenkins, a very pretty girl, about 17. Not entirely free from affectation.
      
      

      13th.
      
      
       This afternoon I had something of a long conversation upon the subject of the ball, which is intended to be on Thursday. He had determined not to go; but upon consideration of several circumstances, which I mentioned to him, he came to an alteration in his sentiments: he was something piqued, at not having an invitation to join our party last week: but when I informed him of the reason, for which he was neglected, he was satisfied with its validity. He and Thompson pass’d the evening with me; Little ought to have been of the party; but Miss Cazneau, had engaged him to go with her to Captain Fletcher’s.
      
      
       
        
   
   “Thompson and Putnam with me” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      14th.
      
      
       I attended at the office only in the forenoon; the after part of the day being employ’d in rigging for the ball. I had sent a billet to Miss H. Greenleaf requesting the honor of waiting upon her. She was not engaged, and I was taken at my word; which will teach me to be sincere. It was late before I could get a carriage, and when I went for my Lady, I found, all the rest of the family were gone: which was against me again.
       The ball rooms were too small. Not one quarter of the Ladies could dance at a Time. I danced enough myself, and made out to affront three or four Ladies, which is much in my favour. Townsend took cold in making the preparations for this ball, and was so unwell, that at about 11 o’clock, he went home and consigned his Lady, Miss L. Knight, to me. She being very agreeable, was upon the whole I believe, more the object of my attentions than another Lady: this cannot now be helped and whatever is, is right.
       Between 3 and 4 in the morning, the remainder of the com­pany retired; Putnam lodged with me. The party was perfectly agreeable.
      
      
       
        
   
   The Federal Ball (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
       
        
   
   “And, spite of Pride, in erring Reason’s spite,/One truth is clear, Whatever is, is right” (“An Essay on Man,” Epistle 1, lines 293–294).


       
      
      

      15th.
      
      
       We indulged ourselves this morning till almost twelve o’clock before we rose.
       I called at the office; and pass’d about half an hour there. I felt rather dissipated, and somewhat indisposed for study. In the afternoon when I called at the office, I found Mr. Wendell there. A singular eccentric character with whom I was acquainted, while I was in College, and whom I have probably mentioned before now. He still persists in his singularities, and in walking from Boston the day before yesterday froze, one of his feet.
       Townsend is quite unwell; has an uncomfortable cough, and sore throat, but he went with me to visit several of the Ladies, who were of the company last evening. We first called at Captain Coombs’s, where we found only Miss Nancy Jenkins. She holds her head too stiff for elegance, and has read too many novels; which render her manners rather fantastical and affected. We stopped a few moments to see Miss Coats; who was well, and we then went to Judge Greenleaf’s, where we drank tea. Here were young Ladies, I had almost said innumerable: a choice, of every complextion, and probably of every disposition, among them all Miss Derby has the most promising appearance, but she, in company is reserved. The Judge talk’d about religion and politics, and Mrs. Greenleaf pass’d encomiums upon the british Constitution; but the young Ladies were all silent. We took our departure quite early, and I pass’d the remainder of the evening at Mrs. Hooper’s, where I found Miss Knight and Mr. Cutler.
       Learnt to play quadrille.
      
      

      16th.
      
      
       The most violent snow storm, that has appeared in the course of the winter, it began in the night, and continued, all this day. In the evening it cleared up.
       Townsend was not out. Amory and I dined with Mr. Parsons. Captain Hodge likewise was of the company.
       
       I wrote a Letter in the afternoon; or rather part of a Letter to W. Cranch. From the office, we went, and pass’d an hour with Mrs. Jackson; where we found Mr. Wendell, feasting upon his apples and nuts. He slept last night in Mr. J. Tracey’s green house; which is entirely unprotected from the inclemency of the Season; and the better to enjoy the benefits of the open air, he stripp’d himself entirely naked. He converses in the same style, that he did a year ago; and appears to me, too consistent for a distracted person, as many suppose him to be.
       We spent the remainder of the evening at Dr. Smiths. I made an apology to Miss Smith, for a blunder, which took place at the ball: she appeared plainly to be offended, but was satisfied after I had made my explanation: I know not whether to like or to dislike this girl: but perhaps Time will supply me with the means of information.
       At supper Amory was excessively diverted with the appearance of a Bologna Sausage, which the Doctor introduced, and which Mr. Cutler observed would be ripe in June. After Supper I got seated next to Miss Putnam, and entered into Conversation with her. I found her inclined to flattery, a defect, not uncommon, among our young Ladies; and I answered her in her own way, as I always do. When a Lady pays me a compliment, I always consider myself indebted to her untill I return one, at least of equal value; and I am generally so good a creditor, that I pay with large interest. I have even once or twice in my life so far surpassed a Lady in that way, as to silence her, and make her ashamed of attacking me with those weapons: but I never flatter a Lady that I esteem.
      
      
       
        
   
   Dated 16 Feb. (owned by Dr. Eugene F. DuBois of New York in 1957).


       
      
      

      17th.
      
      
       Parson Carey is very sick; and consequently we had no meeting: so I staid at home; wrote a long Letter to my friend Fiske, and a page or two some ways back in this book. In the evening I went to Mrs. Hooper’s to see Townsend, whom I found very hoarse, and with a bad cough. I pass’d the evening there, as likewise did Mr. S. Cutler. Within these two years Townsend has lost two brothers and a Sister by consumptions, and it is much to be feared that he himself will be subject to the same misfortune: I am in hopes however, that by their fate, he will be warn’d to take such care of himself, as will preserve his life and lengthen his days; for I feel a great degree of friendship for him.
      
      
       
        
   
   Letter not found.


       
      
      

      18th.
      
      
       After passing the day at the Office, I went and pass’d the evening at Mrs. Hooper’s. Townsend’s cough hangs upon him, but he is getting better. We play’d quadrille till supper time. Miss Knight is still there; she is very handsome, and very amiable; yet not very interesting.
      
      

      19th.
      
      
       Called upon Putnam after leaving the office, and passed the evening at his lodgings: I have a greater regard for this young fellow than I had when at College. He is friendly and good-natured, and pursues his studies with diligence and attention. Perhaps indeed that now the warmth of emulation has subsided, and we can in no instance be rivals neither he nor I view each other in the same light, that we did nine months ago.
      
      

      20th.
      
      
       Mr. Parsons went yesterday to Boston, to attend the supreme Judicial Court.
       This evening I past with Thompson, at Mrs. Emery’s. Miss Smith and Miss Putnam were there. We play’d cards about an hour; after which Miss Emery play’d us a number of tunes very agreeably upon the harpsichord. I had another match with Miss Putnam at complimenting, and succeeded tolerably well.
      
      

      21st.
      
      
       Mrs. Emery and her daughter were going to Exeter this morning in a single sleigh. Dr. Kilham and I after greatly debating the question had likewise determined to go: so we agreed to divide; the Doctor went with Mrs. Emery, and I with the young lady. It was just eleven o’clock when we started; and the roads were so difficult, that we did not get to Exeter till three. Nor the other sleigh till five. After sitting down my companion I went and dined, and then immediately proceeded to the meeting-house where the State Convention for the State of New-Hampshire were debating upon the subject of the federal Constitution. I found Mr. Pickering a member from Portsmouth zealously, though I cannot add very forcibly arguing for the good cause. Several other members spoke; but none of them, in my opinion much to the purpose: They have gone through the System by paragraphs: and are now considering it generally.
       I found Mr. Shaw, Mr. Thaxter and a number more of our Haverhill friends there, and pass’d the evening with them at Mr. Peabody’s; a friend of the Doctor’s; where we lodg’d; for there was not a bed to be had at any of the public houses. We were disappointed of an assembly this evening as we expected; and the debates I really think were not worth the ride, in a cold day; but the satisfaction of riding with an amiable girl; and the novelty of the town which I never saw before, will in some measure compensate for the failure of my expectations.
      
      
       
        
   
   In JQA’s line-a-day Diary at the bottom of the page after the entry for 22 Feb. is a second entry dated 21 Feb.: “Mr. Atkins. Sci: fa: bail” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      22d.
      
      
       I attended to hear the debates in convention again, this forenoon. Mr. Langdon began by making a motion that the Convention should adjourn to some future day: But said he would waive his motion if any gentleman had further observations to make upon the System. Mr. Atherton, the leader of the opposition rose, and in a speech of more than an hour recapitulated every objection that he could invent against the constitution. He observed that confederation was derived from the Latin word foedus; and that consolidation was a metaphorical expression borrowed from the operations of chemistry; these were two of his most ingenious ideas, and upon the whole I think he may candidly be pronounced a miserable speaker, and a worse reasoner.
       A reverend Parson Thirston spoke as long, and as little to the purpose on the other side. He talk’d of France’s demanding her money with the dagger in her hand; and of Britain’s sending 50 sail of the line and 60,000 men to take New Hampshire But did not even attempt to support the plan, upon the fair and honourable basis of rational argumentation. When these two gentlemen had exhausted the resources of their lungs, the motion for an ad­journment was again brought upon the carpet. This was the offspring of the fears of the federal party; and was faintly opposed by the other faction, who appeared to be equally fearful of the event; though more confident in their numbers. The vote for adjournment however was carried by a trifling majority. The time and place at which they should meet again, was a subject of some conversation; but finally the third Wednesday in June, and Concord were agreed upon.
       We dined at Mr. Peabody’s. Dr. Kilham was troubled with the impertinence of one Hopkinson, a distracted fellow, who came, and pretended to call him to an account for coming and intermeddling with concerns, in which he was not interested. A little after three we got into the sleigh, and between 6 and 7. cross’d the river from Salisbury.
       I immediately went to Thompson’s: I found Little there, and Putnam came in soon after: we pass’d the evening in sociable chat till 9 when I returned home.
      
      
       
        
   
   John Langdon, delegate to the Constitutional Convention in Philadelphia (DABAllen Johnson and Dumas Malone, eds., Dictionary of American Biography, New York, 1928-1936; 20 vols, plus index and supplements.).


       
       
        
   
   Joshua Atherton, a lawyer from Amherst, N.H. (Joseph B. Walker, A History of the New Hampshire Convention for the... Federal Constitution..., Boston, 1888, p. 15).


       
       
        
   
   Rev. Benjamin Thurston, minister at North Hampton, N.H. (same, p. 9).


       
      
      

      23d.
      
      
       When I went to the office this morning I found young Pickman of Salem there. I was acquainted with him somewhat in Europe, and I believe he is mentioned in the first volume of this repository. (repository!) He has been studying more than two years in Mr. Pynchon’s office; and proposes now to pass five or six months in Mr. Parsons’s. And I shall be very happy in this additional companion, as Townsend and Amory are both soon to leave the Town.
       I pass’d the evening at home, and my friend Little spent it with me.
       Wrote nothing, though it was very necessary.
      
      
       
        
   
   See entry and note for 27 Feb. 1785 (above).


       
      
      

      24th.
      
      
       Mr. Carey is still very sick, and we had no divine service this day at his meeting. I again pass’d the whole day at home; I was tired in the evening, and took a walk as far as Deacon Thompson’s; and desired Tom, to come, and pass an hour with me which he did.
       I called at Putnam’s, but he was not at home.... I wrote diligently in the course of the day, and acquired some little credit.
      
      
       
        
   
   JQA’s ellipses.


       
      
      

      25th.
      
      
       Pass’d the evening at Merrill’s, with Mr. Hutchinson: and had some very agreeable musical entertainment. Mr. H. is a performer upon the flute, and has a good collection of books. He has been waiting a fortnight or three weeks for favorable winds to sail for Ireland. Captain Cazneau, and Captain Casey were there part of the evening.
      
      

      26th.
      
      
       This forenoon while I was at the office I received a billet from Mr. Dalton, with an invitation to spend the evening at his house. Between six and seven I went, and was introduced into a room full of Ladies, with no other gentleman, but the master of the house. The situation was not perfectly agreeable, but I was relieved by a proposal of cards. I sat down to a game of whist with Mrs. Jones, a Lady from Boston, Mrs. Marquand, and Fanny Jenkins, who soon after resigned her seat to Miss Dalton, emphatically so called even by her parents which is rather unusual, but a custom which is claiming introduction. Major Greenleaf and Mr. Hooper came in before supper; which was at about ten o’clock, and which was formal, cerimonious, and consequently elegant. The company gradually retired after supper, and between eleven and twelve, Mr. Hooper gave me a place in his sleigh and I came home. The narrative is about as uninteresting as the scene. I found myself in the midst of a large company of Ladies, with none of whom I had an acquaintance sufficient to warrant an agreeable familiarity. I soon got seated at a card table, with Ladies whom I did not sufficiently admire. Mrs. Jones, is young, uncommonly handsome, and having received her education in Europe, is the arbiter of taste, and propriety in the complicated science of female fashions. To be insensible to all these advantages would have the appearance of stupidity or of ingratitude; and Mrs. Jones takes every opportunity to show how free she is from such vices. Soon after we sat down she complained that her gloves pinched her arm excessively; and with some difficulty pulling one of them off, she exhibited, an arm, the beautiful contour and snowy whiteness of which, might fire the imagination of a sensual voluptuary, but which I unfortunately did not think of admiring till it was too late; on the forefinger of the hand; sparkled, a costly diamond, which demanded its share of observation, and perhaps in the mind of a polite spectator might revive a question often debated, upon the mutual pretensions of Nature and of art, to the superiority of beauty. Mrs. Marquand equally professes, to dictate the laws of fashion; but could not stand her ground against the irresistible power of the other Lady, who could silence her in a moment, by the resources which she drew from her English Education.
       Miss Jenkins, she observed, looked very much like Mrs. Siddons; and if there is in fact not the most distant likeness, yet the remark might convince us that Mrs. Jones had seen that justly celebrated actress. The only particular in which she varies from the manners of the english Ladies, is in her ardent affection for her husband. He left her here yesterday being called by his business to Boston; but is expected here again to-morrow. Yet though this absence is so short, yet she could not hear his name mentioned without fetching a deep sigh: she anxiously enquired for an opportunity to send a Letter to him: and when somebody imprudently suggested that perhaps Mr. Jones would not return till Thursday; she held her handkerchief to her eyes, to conceal the involuntary tear, which was undoubtedly excited by the distressing idea.
       A number of other circumstances similar to those related, concurred to form the opinion which I entertain of Mrs. Jones’s character, and these anecdotes may exhibit it perhaps better than the most laboured description that I could write.
       This Lady has taken so much of my time and of my volume; that I must really wait for other opportunities to speak of the other Ladies; who were Judge Greenleaf’s daughters, Miss Prince, and Miss Derby; Mrs. Coffin, and Miss S. Jenkins, besides Mr. Dalton’s own daughters, who tell up, well.
      
      
       
        
   
   Possibly Abigail Grant Jones, wife of John Coffin Jones, a Boston merchant formerly of Newburyport (Sibley-Shipton, Harvard GraduatesJohn Langdon Sibley and Clifford K. Shipton, Biographical Sketches of Graduates of Harvard University in Cambridge, Massachusetts, Cambridge and Boston, 1873- ., 17:49–54).


       
      
       

      27th.
      
      
       Mr. Hutchinson sailed yesterday for Ireland. The weather for several days past has been quite moderate; but this afternoon blew up very cold again. I pass’d the evening with Townsend and Pickman at Dr. Sawyer’s. Play’d quadrill with Mrs. Sawyer and Mrs. Hay; the family is very agreeable.
      
      

      28th.
      
      
       The severity of the weather has been increasing, and is this night but little inferior to the greatest extremities of the winter. Our social club, met this evening at Little’s. The walk was rather long, and bleak; but our enjoyment was sufficient to compensate for that. Notwithstanding Mrs. Jones’s opinion, I confess I do not dislike clubs. I think they may be sociable and friendly without being slavish.
      
      

      29th.
      
      
       A number of us spent the evening at Dr. Swett’s. I play’d on the flute, an hour or so.
       I have heretofore mentioned Mrs. Swett. The Doctor perhaps may come under the denomination of a reformed rake: in his youth he was wild; but he has become quite a useful man: Such instances are rare!
      
     